USDC IN/ND case 2:19-cv-00486-JTM-APR document 9 filed 08/27/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 JAMES ANDREW LOHNES,

               Petitioner,

                      v.                                      No. 2:19 CV 486

 OSCAR MARTINEZ, JR., et al.,

               Respondents.

                                  OPINION and ORDER

       James Andrew Lohnes, a pre-trial detainee in the Lake County Jail, filed a habeas

corpus petition without a lawyer pursuant to 28 U.S.C. § 2241. While § 2241 is “[t]he

appropriate vehicle for a state pre-trial detainee to challenge his detention . . .,” Jackson

v. Clements, 796 F.3d 841, 843 (7th Cir. 2015), Lohnes is not challenging his detention.

The only relief he seeks is to be provided larger envelopes for his legal mail. Such relief

is not available in a habeas corpus case.

       State prisoners who want to challenge . . . the fact or duration of custody
       [must seek habeas corpus relief]. State prisoners who want to raise a
       constitutional challenge to any other decision . . . must instead employ §
       1983 or another statute authorizing damages or injunctions – when the
       decision may be challenged at all . . ..

Moran v. Sondalle, 218 F.3d 647, 650-651 (7th Cir. 2000) (citations omitted).

       Because Lohnes is in custody pursuant to a State court proceeding, he may not

appeal without a certificate of appealability. See Evans v. Circuit Court of Cook Cty., 569

F.3d 665, 666 (7th Cir. 2009). To obtain a certificate of appealability when a petition is

dismissed on procedural grounds, the petitioner must show that reasonable jurists
USDC IN/ND case 2:19-cv-00486-JTM-APR document 9 filed 08/27/20 page 2 of 2


would find it debatable (1) whether the court was correct in its procedural ruling and

(2) whether the petition states a valid claim for denial of a constitutional right. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for finding that jurists of

reason would debate the correctness of this procedural ruling. Therefore, there is no

basis for encouraging the petitioner to proceed further. Thus, a certificate of

appealability must be denied. “[B]ecause the standard governing the issuance of a

certificate of appealability is [more demanding than] the standard for determining

whether an appeal is in good faith,” Walker v. O'Brien, 216 F.3d 626, 631 (7th Cir. 2000),

he also may not appeal in forma pauperis because an appeal could not be taken in good

faith.

         For these reasons, the court:

         (1) DENIES the habeas corpus petition;

         (2) DENIES James Andrew Lohnes a certificate of appealability;

         (3) DENIES James Andrew Lohnes leave to appeal in forma pauperis pursuant

to 28 U.S.C. § 1915(a)(3); and

         (4) DIRECTS the clerk to close this case.

                                           SO ORDERED.

         Date: August 27, 2020
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              2
